Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donna Carrier-Tal appeals the district court’s order taxing costs against her following the district court’s grant of summary judgment in favor of defendant John McHugh, Secretary of the Army, in Carrier-Tal’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carrier-Tal v. McHugh, No. 2:14-cv-00626-RAJ-LRL (E.D. Va. filed June 7, 2016 & entered June 8, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED